Citation Nr: 1412874	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from September 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board previously remanded this matter for additional development in December 2012 and May 2013.  That development has been completed, and the case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active service, and the evidence does not clearly and unmistakably show that hypertension existed prior to active service and was not aggravated therein.

2.  Hypertension was not diagnosed during service, did not manifest to a compensable degree within one year of separation from service and is not etiologically related to any event, injury or disease of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.306 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, prior to the initial rating decision in this matter, an August 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  Most of the Veteran's service treatment records are unavailable.  The Veteran's service separation examination is associated with the claims file.  The RO requested the records from the NPRC.  The RO received a negative response from the NPRC in March 2013, which stated that the records are fire-related.  A formal finding of unavailability was issued in April 2013.  In cases such as this, where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The pertinent private medical records identified by the Veteran have been obtained and associated with the claims file.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  
The Board finds that there has been substantial compliance with the December 2012 and May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).     

The Veteran was afforded VA examinations in May 2011 and July 2013.  A VHA medical opinion was obtained in September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the May 2013 remand, the Board determined that the May 2011 VA examination was deficient because it did not address the Veteran's assertions and did not address some treatment records pertaining to hypertension.  The Board remanded the claim for a new VA examination, which was conducted in July 2013.  A VHA opinion was obtained in September 2013.  The July 2013 examination and the September 2013 VHA opinion obtained in this case are adequate as they were predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided opinions as to the etiology of the Veteran's hypertension.  A copy of the VHA opinion was provided to the Veteran in December 2013, and he was afforded 60 days to provide additional argument or evidence.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159. 

II.  Analysis of  Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular-renal disease, including hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

In his service connection claim dated in July 2009, the Veteran asserted that he had hypertension when he entered service and that he had hypertension upon discharge from service.  

The Veteran had active duty service from September 1952 to August 1954.  As noted in a formal finding of unavailability in April 2013, the entrance examination is not available.  As there is no evidence that hypertension was noted at service entry, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111. 

Because hypertension was not noted upon enlistment, in order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that hypertension clearly and unmistakably preexisted service.  VAOPGCPREC 
3-2003.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003); see also Harris v. West, 11 Vet. App. 456, 462 (1998) (holding that physician's unequivocal and uncontradicted opinion regarding the appellant's disability constituted clear and unmistakable evidence that rebutted presumptions of soundness and aggravation). 
The Board concludes that this standard is not met.  There is no evidence of any treatment or diagnosis of hypertension prior to service.  The August 1954 service separation examination did not show any history or diagnosis of hypertension.  In addition, the post-service evidence of record shows the earliest post-service findings of hypertension in 1968.  Further, an October 2013 VHA opinion concluded that there was no foundation for the Veteran's assertion that he entered service with high blood pressure.  Thus, the evidence of record does not meet the standard of clear and unmistakable evidence, and therefore, the presumption of soundness is not rebutted.  The Board therefore finds that hypertension did not preexist the Veteran's service.

Thus, the issue becomes whether the Veteran's hypertension was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03. 

The only available service treatment record is the August 1954 separation examination, which noted a blood pressure reading of 140/90.  The separation examination did not note a diagnosis of hypertension.  The October 2013 VHA opinion addressed whether the blood pressure reading of 140/90 noted at separation was indicative of hypertension.  The examiner concluded that a single blood pressure reading of 140/90 is not diagnostic of the Veteran having hypertension in service.   

The evidence of record does not show that hypertension manifested to a compensable degree within one year of separation from service in August 1954.  There is no evidence of treatment or diagnosis of hypertension within a year of separation from service.  As such, service connection for hypertension may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

The Board finds that continuity of hypertension since service is not shown. An initial post-service diagnosis of hypertension is shown in VA treatment records dated in February 1968.  The almost 14-year period of time between service separation and initial post-service treatment of hypertension weighs against a relationship between the Veteran's hypertension and an injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

The Board finds that there is no competent evidence of a link between the Veteran's service and current hypertension.   

The Veteran had a VA examination in May 2011.  The examination report noted hypertension, with a date of onset in 1999.  With regard to initial manifestations, the Veteran reported that, during active service in 1952 to 1954, he was diagnosed with high blood pressure in a routine examination and did not receive any medication for it.  The Veteran reported that, afterward, he lived normally without any medication for high blood pressure until 10 years prior, when after a routine examination, he was diagnosed with hypertension and started on medication.  

The VA examiner diagnosed hypertension.  The VA examiner noted that the Veteran has a diagnosis of hypertension since 1999 and was followed at the VA.  The VA examiner opined that hypertension is not caused by or a result of the high blood pressure reading shown in the service treatment records.  The VA examiner noted that the Veteran presented a single episode of elevated blood pressure between 1952 and 1954.  The examiner noted that there was documentation regarding an episode of elevated blood pressure in February 1968 (fourteen years after separation from service), with vomiting and diarrhea.  The VA examiner noted that there was no evidence at all of treatment for hypertension between 1954 and 1999.  The VA examiner further noted that, per the Veteran, he began receiving treatment for hypertension in 1999.  The VA examiner opined that an isolated reading of increased blood pressure does not establish a diagnosis of hypertension, and given the lack of any objective evidence of continuity after military service, a nexus could not be established with a single finding reported in the separation examination.  

The Veteran had a VA examination in July 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that he entered service with high blood pressure and was given no treatment.  The Veteran reported that he persisted with high blood pressure in 1968 and was given no treatment.  He added that he persisted with high blood pressure and was given medications in 1999.  

The VA examiner referred to several records in the claims file.  The VA examiner noted that the records showed a blood pressure reading of 140/90 in August 1954.  A February 1968 record noted, "it is also a case of hypertension."  In February 1968, a record showed, "BP 160/140?"   In April 1977, a record noted "20% high blood pressure."  The VA examiner stated that, based on the above findings, hypertension is less likely than not aggravated while on active service from September 1952 to August 1954, but hypertension is at least as likely as not (50/50 probability) aggravated in 1968, 14 years after leaving active duty.  

In October 2013, a VHA medical opinion was obtained.  The examiner was requested to address whether hypertension had its onset during service or within one year of separation from service.  In October 2013, a VA physician reviewed the claims file and opined that, due to lack of documentation, there is no foundation for the Veteran's assertion that he had hypertension when he entered service.   The VHA examiner addressed the blood pressure reading of 140/90 which was noted upon separation.  The examiner stated that a single blood pressure reading of 140/90 is not diagnostic of the hypertension during service.  

The Board has considered the Veteran's written statements, in which he has asserted that he had hypertension upon entrance into service and was discharged with hypertension, as well as his statements to VA examiners that he entered service with high blood pressure.  Laypersons are competent to testify as to what they observed and what is within the realm of their personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, laypersons lacking in medical training and expertise cannot provide a competent opinion on a matter as complex as the etiology of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lay statements of the Veteran are competent and credible to provide evidence of the Veteran's experience as well as reports of symptomatology; however, the question of when the Veteran was first diagnosed with hypertension, or if his current hypertension is related to his service are complex medical questions outside the expertise of a layperson.   

Based upon the foregoing, there is no probative evidence of a nexus of between current hypertension and a disease, injury or event in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


